U'NITED STATES DISTRICT COURT
' DISTRICT OF SOUTH`DAKOTA
NORTHERN DIVISION

 

RONALD SATISH EMRIT, l:l?-CV-O] 027-CBK
Plaintiff,

vs.
ORDER

STEVE BARNE'I_"I`, Secretary of State of South
Dakota; THE DEMOCRATIC PARTY OF
SOUTH DAKOTA,

Defendants.

 

 

BACKGROUND

Plaintiff filed a pro se lawsuit in this Court on OCtober 12, 2017, pursuant to 42 U.S.C.
§ 1983 alleging that his constitutional rights were violated when defendants refused to place him
on the ballot for the primary and general presidential election in 2016. Plaintii`f filed an amended
_ complaint on November 15, 2Q17, and a second amended complaint on December ll, 2017,
alleging equal protection and substantive due process claims under the Fii°th and Fourteenth
Amendments, as well as Title VII of the Civil Rights Act of 1964. Plaintiff argues, specifically,
that because he is a disabled, Afiiean-Arnerican man, it is a violation of his constitutional rights to
exclude him from placement on an election ballot for failure to obtain the number of petitions
(containing the required number of signatures) under South Dakota law. Plaintiff claims that he
should have been given notice and a hearing regarding his failure to be placed on the primary and

general presidential election ballots. He seeks $'250,000 in damages and an injunction requiring

 

defendants to place him on these ballots. He alleges that his claim is not moot as he intends to run
for president in 2020.

Plaintiff filed an immediate appeal of his case to the United States Court of Appeals for the
Eighth Circuit following filing of his second amended complaint. 1 granted plaintiffs request to
proceed without the prepayment of the filing fee and declined to certify plaintiffs appeal in
separate orders on March 2'?, 2018. In my decision declining to certify plaintiffs appeal, l noted
that no appealable order had yet been entered in this matter. The Eighth Circuit dismissed
plaintiffs appeal for failure to prosecute _on June 4, 2018. n

In an order granting plaintiff’srequest to proceed without the prepayment of the filing fee,
this Court, lacking jurisdiction as a result of plaintiffs appeal, declined to conduct the preservice
review required by 28 U.S.C. § 1915. At this juncture, this Court should dismiss plaintiffs -
complaint in accordance with the screening procedures set forth in 28 U.S.C. § 1915(e)(2).
I. Standard of Review

Suits brought in forma pauperis are subject to a two-step screening process, which first
requires the plaintiff to demonstrate financial eligibility to proceed without prepayment of fees.

Martin-Trigona v. Stewart, 691 F.2d 856, 85? (Sth Cir. 1932); see e.g., 'Lundahl v. JP Morgan

 

Chase Ba_nl< 2018 WL 3682503, *l (D.S.D. 2018). This Court has already granted plaintist
motion to proceed in forma pauperis

The"second step of the in forma pauperis screening process requires a district court to
determine whether a pro se civil action should be dismissed as “frivolous, malicious, or fail[ing]
to state a claim upon which relief maybe granted" or for “seek[ing] monetary relief from a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2);1\/1artin-Trigona, 691 F.2d at

85?; see also Lun_dahl, at *1. Pro se complaints must be liberally construed Erickson v. Pardus,
551 U.S. 89, 94 (2007); see also Native Am. Council of Tribes v. Solem. 691 F.2d 382 (8th Cir.
1982). Notwithstanding its liberal construction, a pro se complaint may be dismissed as frivolous
“where it lacks an arguable basis either in law or in fact;" that is, where the-claim.is “based on an
indisputably meritless legal theory” or where, having “pierce[d] the veil of the complaint’s factual

allegations,” the court determines those facts are “fantastic or delusional.” Neitzke v. Williams,_

 

490 U.S. 319, 325, 327-28 (1989) (intemal citations omitted]; see also Denton v. Hemandez 504
U.S. 25, 33 (1992).
II. Plaintiff’s Constitutional Claims Should be Dismissed

Plaintiff filed virtually identical claims in multiple jurisdictions in the United States, all of
which were dismissed pursuant to the screening process required by 28 U.S.C. § 1915(_e)(2). See,
e.g., Emrit v. Denney, 2018 WL 1865159 (D. Idaho 2018); Emrit v. Dunlap, 2018 WL 1321567
(D. Me. 2018); Emrit v. Sec. of Hawaii, 2018 WL 264851 (D. Hawai’i 2018); Emrit v. Simon, l?-
cV-04605 SRN-SER (D. Minn. 2017); Emrit v. Wvomir_lg Sec. of State, 2:17~cv-00174-SWS (D.

Wyo. 2017); Emrit'v. Johnson 2:17-0\)'-1333'?' GCS-RSW (E.D. Mich. 201'}'); and Emrit v.

 

M, 201? WL 46992'}'9 (S.D. lnd. 201'}'). This Court should similarly dismisses plaintiffs
claims as patently frivolous

Plaintiff‘s Title VII claim, as alleged on page 22 of his complaint, should be dismissed:
plaintiff has not alleged discrimination by an employer such as to satisfy the prima facie
requirements of such a claim. Title VII states that “[i]t shall be an unlawful employment practice
for an employer . _. . to discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s race, color,‘religion, sex, or

 

national origin.” 42 U.S.C. § 2000e~2(a)(1). Plaintiff does not even allege that he is employed, let
alone that he is employed by any entity in South Dakota.

The claim for damages against the Secretary of State in his official capacity should also be
dismissed Where a complaint “does not specifically name the defendant in his individual capacity,
it is presumed he is sued only in his official capacity.” Baker v. Chisom, 501 F.3d 920, 923 (8th
Cir. 200'}*'). A claim brought against a state official in his or her official capacity is treated as a suit
against the state or political subdivision itself. -Kentuckyl v. Graham, 473 U.S. 159, 165 (1985).
State officials may only be sued in their official capacity for injunctive relief, not for damages g
Arizonans for Of`ficial- English v. Arizona. 520 U.S. 43, 69 n.24 (1997); and Will v. Michigan
D§pt. of State Police, 4911U.S. 58, 71 n.10 (1989). Damages against the South Dakota Secretary
of State are therefore unavailable pursuant to the claims brought by plaintiff `

South Dakota requires any candidate for nonjudicial public office who is not nominated by
a primary election to file a certificate of nomination with the Secretary of State signed by “no_t . . .
less than one percent of the total combined vote cast for Govemor . . . .” SDCL -12-?-7. “Every
state has these types of` ballot access laws.” Emrit v. Lawson, 2017 WL 4699279, *2 (S.D. Ind.
2017). Rather than challenging the number of signatures required for placement on the primary or
general presidential election ballots or any other specific requirement, plaintiff appears to
challenge the requirement 1of having to submit any signatures at all with his certificate of
nomination. The Eighth Circuit has specifically upheld South Dakota’s signature requirement
against challenges based on equal protection grounds. Wall<cr v.'Gant, 505 Fed.Appx. 856, 856
(8th Cir. 2015). Indeed, states possess a broad regulatory authority to prescribe the conduct of

elections. Green Partv of Arkansas v. Martin, 649 F.3d 675, 680 (8th Cir. 2011). This includes the

 

right to require candidates to make a preliminary showing of substantial support in order to be
placed on a ballot. Anderson v. Celebrezze, 103 S.Ct. 1564,.1569-70 (1983). A state is, moreover,
not “guilty of invidious discrimination” in providing “different routes to the printed ballot” for
political parties with “historically established bro ad support” in contrast to newcomers. Jenness v.
F_Ortso_n,- 91 s.cr. 19?0, 1976 (1971).

- Plaintiff’ s due process claims similarly fail. Analysis of al claim for either substantive or
procedural due process “must begin with an examination of the interest allegedly violated.”
Singleton v. Cecil, 176 F.3_d 419, 424 (8th Cir. 1999) (internal citations omitted). The possession
“of a_ protected life, liberty, or property interest” is a “condition precedent” to any due process
ciaim. Id. (internal citations omitted). Where “no such interest exists, there can be no due process
vi-olation.” Id. Plaintiff has.alleged no protected interest _here. There is no fundamental right to
candidacy Emrit v. Denney, 2018 WL 1865159, *4 (D. Idaho 2018). Rather, “the existence of
barriers to a candidate’s access to the ballot does not of itself compel close scrutiny.” lClements v.
La_@g, 102 S.Ct. 2-836,.2843 (1982).

Finally, plaintiff also fails to state a claim against the South Dakota Democratic Party as
he alleges no facts from which one could reasonably conclude that the South Dakota Democratic
Party acted under color of state law. As noted by the District of Maine in its decision adjudicating
an analogous suit by plaintiff filed there, “[p]olitical parties are private parties, and “[p]rivate
parties are largely unrestrained by the constitution.” Emrit v. Dunlap, 2018 WL 132156'?, *6 (D.
Me. 2018) (internal citations omitted). A private party may be held liable as a state actor; however,
such liability “require[s] joint action or conspiracy with state authorities.” Carlson v. Roetzel &

Andress, 552 F.3d 648, 651 (8th Cir. 2008). Plaintiff has pled no facts to suggest that the South

Dakota Democratic Party engaged in any conduct as it pertains to plaintiff, or that it committed
any action that could be construed as state action. The South Dakota Secretary of State regulates
access to primary and general election ballots, not the political parties. SDCL 12»7 er seq.
III. Conclusion

Plaintiff has “a long history of filing civil litigation in other districts and has been barred
from filing in several of them.” Emrit v. Lawson, *3 (S.D. Ind. 2017) (collecting cases). As noted
above, plaintiff has filed identical claims to those stated here in a number of districts against
Secretaries of State and Democratic state parties. Should plaintiff proceed in a similar fashion in
the District of South Dakota, this Court will not shy away from imposing a filing bar against
plaintiff or sanctions or both.

ORI)ER

Now, therefore,

I'l` IS ORDERED:

1. Plaintiff’ s complaint, Doc. 8, is dismissed with prejudice.

Dated this L_U of March, 2019.

BY THE COURT:

CHARLES B. KORNMANN
United States District Judge

 

 

 

